Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 1 of 27 PageID 1102




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION



        WINSTON RAMKELAWAN and
        VINDRA RAMKELAWAN, his wife

                               Plaintiffs,

        vs.                                                  Case No.: 5:18 –cv-100-JSM-PRL
        GLOBUS MEDICAL, INC. and GLOBUS
        MEDICAL NORTH AMERICA, INC.

                               Defendants




           DEFENDANTS’ MOTION TO COMPEL PLAINTIFFS’ PRE-SUIT
        COMMUNICATIONS AND DISCOVERY WITH THIRD PARTIES’ COUNSEL
                    RELATING TO TWO PRIOR LAWSUITS

           Defendant, Globus Medical, Inc. and Globus Medical North America, Inc.

    (collectively, “Globus”), pursuant to Federal Rules of Civil Procedure 26(g) and 37(a) and

    Local Rule 3.04, respectfully moves this Court for entry of an Order compelling Plaintiffs to

    produce all documents in its possession, custody, or control responsive to Globus’ First

    Request for Production (“RFP”) #3, Globus Second RFP #3, 5 and 7, Globus Third RFP #5-

    10 and 15 and those documents in identified in Plaintiffs’ 12/11/18 Privilege Log at #8-19. In

    support of this Motion, Globus respectfully refers the Court to the Memorandum of Law below.

         DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
                              COMPEL

   I.      INTRODUCTION
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 2 of 27 PageID 1103




           The Requests and Responses at issue relate to pre-suit communications and discovery

    between Plaintiffs’ counsel and third parties’ counsel relating to two prior medical malpractice

    and medical negligence lawsuits which settled. In particular, Plaintiffs refuse to produce the

    Notices of Intent to Initiate Litigation and the corroborating expert reports which were shared

    with third parties’ counsel.

   II.     STATEMENT OF FACTS

           On May 11, 2015, Dr. Barry Kaplan (“Dr. Kaplan”) performed a cervical disc

    replacement on Mr. Ramkelawan (“Plaintiff”), using the Globus Secure-C device at Marion

    Surgery Center (“Marion”). On May 13, 2015, the Secure-C was explanted. Plaintiff’s May

    2015 surgeries and injuries he allegedly sustained as a result of those surgeries were the subject

    of three separate lawsuits. The same law firm of Morgan & Morgan has represented Plaintiffs

    in all three lawsuits, which claim damages for the same past and present injuries.

           Plaintiffs first filed a medical malpractice action on April 20, 2017 against Dr. Kaplan,

    the Ocala Neurosurgical (Dr. Kaplan’s practice) and Marion. (“Kaplan Lawsuit”) See Kaplan

    Complaint at Ex. A.1 Prior to filing suit, Plaintiffs conducted a pre-suit investigation, which is

    described in Plaintiffs’ 12/11/18 Privilege Log and the documents therein are the subject of

    this motion to compel. See Privilege Log, as of 12/11/18, at #8-16, at Ex. B.

           The Kaplan Complaint alleged that Dr. Kaplan and Marion were negligent in the care

    and treatment of Plaintiff and that they breached the standard of care by failing to ascertain

    that Plaintiff had instability in his cervical spine, making him an unsuitable candidate for the

    placement of the artificial disk, including by failing to perform flexion and extension x-rays

    1
      Plaintiffs were represented by Herman More of Morgan & Morgan, an attorney with the same law
    firm and office as Plaintiffs’ counsel in the instant suit. Dr. Kaplan and Ocala Neurosurgical were
    represented by Beytin, McLaughlin, McLaughlin, O’Hara, Bocchino & Bolin. Marion was represented
    by McCumber, Daniels, Buntz, Hartig & Puig, P.A.


                                                      2
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 3 of 27 PageID 1104




    prior to the implant procedure. See Ex. A, Kaplan Complaint at 19 (a-b), 28 (a-b). Plaintiffs

    alleged that Ocala Neurosurgical was vicariously liable for Dr. Kaplan’s medical malpractice.2

    Vindra Ramkelawan also brought a loss of consortium claim.

            An Answer was filed by Dr. Kaplan and Ocala Neurosurgical on 8/16/17 and some

    discovery was conducted. On October 16, 2017, Plaintiffs signed a “Release and Indemnity

    Agreement,” settling their claims against Dr. Kaplan and Ocala Neurosurgical. On that same

    day, Plaintiffs signed a “Confidential Settlement Agreement and Release,” settling their claims

    against Marion in exchange for payment made to Plaintiffs. While the Marion Settlement

    Agreement specifically refers to the “Notice of Intent to Initiate Litigation,” it was not attached.

            Two months after Plaintiffs settled the Kaplan Lawsuit, Plaintiffs filed a second suit

    against Life Care Centers of America, Inc. d/b/a the Life Care Center of Ocala (“Life Care”)

    on December 15, 2017.3 (“Life Care Lawsuit”) See Life Care Complaint at Ex. C. Plaintiff

    received treatment at Life Care, which is a nursing home facility, after the May 2015 surgeries

    from June 23, 2015 until July 19, 2015. Plaintiffs were again represented by Herman More.

    Life Care was represented by Ullman Bursa Law.

            Prior to filing the Life Care suit, Plaintiffs conducted a pre-suit investigation.

    Plaintiffs’ 12/11/8 Privilege Log describes the pre-suit investigation and the documents therein

    are the subject of this motion to compel. See Ex. B, Privilege Log as of December 11, 2018 at

    2
       Plaintiffs claimed the following damages against Ocala Neurosurgical, “medical expenses,
    rehabilitation expenses, hospital expenses, doctors expenses, loss of income, loss of earning capacity,
    physical pain, physical injury, neurological injury, paralysis, mental pain and suffering, mental anguish,
    loss of future earning capacity, decreased capacity for the enjoyment of life – in the past, present and
    future as defined in Fla. Statutes 766.118.” Id. at 23a.
    3
      Plaintiffs’ verified answers to Globus’ Interrogatories requesting information on any lawsuit they may
    have filed for any past or present illness or injury, failed to disclose this lawsuit, which involves the
    same injuries and damages they claimed in the Kaplan and current lawsuit. Plaintiffs only amended
    their responses when Globus became aware of this lawsuit in October 2018 by other means and
    demanded an explanation for their failure to disclose.


                                                          3
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 4 of 27 PageID 1105




    entries #17-19. The Life Care Complaint alleged that Life Care breached its duty of care in

    failing to prevent and then treat Mr. Ramkelawan’s pressure sores, infections and pain while

    he was at Life Care. Life Care Compl. at 13 (a)-(k). Plaintiff claimed damages were the same

    as those alleged in the Kaplan Lawsuit.4 Vindra also brought a loss of consortium claim. An

    Answer was filed by Life Care on 1/26/18 and Plaintiffs’ depositions were taken on 5/3/18.

    Plaintiffs have produced the deposition transcripts. On July 18, 2018, Plaintiffs signed a

    “Settlement Agreement and General Release,” settling their claims against Life Care.

            Plaintiffs filed the instant lawsuit against Globus on February 28, 2018. Plaintiff now

    claims that his injuries resulted, not from the negligence of the healthcare providers in failing

    to ascertain that Plaintiff had instability in his cervical spine which made him an unsuitable

    candidate for an artificial disc replacement, but instead because the subject medical device was

    defectively manufactured. Plaintiffs damages in the instant case include the same injuries

    claimed in the Kaplan and Life Care Lawsuits.5

  III.      DISCOVERY AND MEET AND CONFERS

            Globus served its First RFP and First Interrogatories on June 29, 2018. Plaintiffs

    responded on 7/17/18 and provided a Privilege Log on 7/30/18, which contained just nine


    4
      Plaintiff claimed that as a result of Life Care’s lack of care, he suffered, “bodily injury, pain and
    suffering of both a physical and mental nature, disability, physical impairment, disfigurement, mental
    anguish, inconvenience, loss of capacity for the enjoyment of life, aggravation of an existing condition,
    expense of hospitalization, medical and nursing care and treatment, and loss of ability to lead and enjoy
    a normal life. The losses are either permanent or continuing and Plaintiff will suffer the losses in the
    future.” Id. at 14-15.
    5
      Plaintiffs’ Initial Disclosures state that: “As of March 21, 2018, Winston Ramkelawan has incurred
    $2,927,910.90 in known medical, treatment, and healthcare related expenses.” Plaintiffs produced a
    Florida Blue Cross Blue Shield summary of medical expenses totaling $2,927,910,which includes the
    medical expenses incurred during Mr. Ramkelawan’s stay at Life Care and his medical expenses
    thereafter through March of 2018. (RAMK MB1-380) In response to Globus’ Interrogatory #12,
    Plaintiffs specifically identify the Florida Blue summary as providing a current estimate of his medical
    and hospital expenses.


                                                         4
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 5 of 27 PageID 1106




    entries. See 7/30/18 Privilege Log, at Ex. D.6 After several meet and confers by letter and

    phone, Plaintiffs provided four supplemental productions in response to Globus’ First RFP on

    9/7/18, 9/21/18, 10/25/18 and 11/16/18. The 10/25/18 production included Dr. Kaplan’s pre-

    suit deposition. Globus served its Second RFP on 8/2/18. Plaintiffs responded on 9/13/18 and

    provided a revised Privilege Log, which included ten entries. While the first seven entries were

    included on the 7/30/18 Privilege Log, three entries were added.7

            Globus served its Third RFP on 11/11/18. Plaintiffs amended their responses to

    Globus’ Interrogatories on 11/16/18. On December 11, 2018, after several meet and confers

    between counsel by letter and phone, Plaintiffs amended their responses to Globus’ First and

    Second RFP, responded to Globus’ Third RFP and produced a revised Privilege Log as of that

    same date. The 12/11/18 Privilege Log contains nineteen (19) entries. Entries #8 through 19

    are new entries, which Plaintiffs claim are responsive to Globus’ First RFP #3, 6, 13 17, 18,

    21, 22, 28, Globus’ Second RFP #3, 4, 5, 6, 7, 8 and Globus’ Third RFP# 1, 9, 12, 13, 14, 15,

    16.

            For the first time, Plaintiffs included a claim of privilege under three Florida Statutes

    §§766.106(5), 766.205(4) and 400.0233(5). While the documents described in entries #8-11


    6
      Entry #8 identified a “Case File” as being responsive to Globus’ First RFP #1, 2, 3, 8, 15, 16, 18, 22
    and Winston Interrogatory #13. The Case File contained “attorney notes and documents,” dated from
    3/15/2017 to that present date of 7/30/18, authored and received by Morgan and Morgan, claiming
    attorney-client privilege and work product doctrine. This entry is no longer included on the Privilege
    Log as of 12/11/18.
    7
      Entries #1 and #2 from the 7/30/18 Privilege Log were removed because Plaintiffs agreed to produce
    the documents and CT scans described. Entries 8, 9 and 10 were added and identified “Settlement
    Agreements and Releases” between Plaintiffs and Third Parties, “Drafts and Revisions” of those
    settlement agreements and releases and “Communication” between Plaintiffs’ attorneys and third
    parties’ attorneys about the settlement agreements and releases, as responsive to Globus’ Second RFP
    #2, 4, 6 and 8. See 9/13/18 Privilege Log, at Ex. E. The dates, authors and recipients of those documents
    were not provided but instead were identified as “confidential” and the privilege claimed for all three
    entries was “confidential.”


                                                         5
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 6 of 27 PageID 1107




    and 17 were created by or shared with third parties’ counsel, Plaintiffs also claim that those

    documents are protected under the work product doctrine. By letter, dated February 12, 2019,

    Globus addressed Plaintiffs’ discovery deficiencies and in particular Plaintiffs refusal to

    produce the presuit communications and documents identified on Plaintiffs’ 12/11/18 Privilege

    Log #8-19. See Ex. F, Globus’ letter dated February 12, 2019. On February 20, 2019, during

    a meet and confer call, Plaintiffs’ counsel continued to refuse to produce the pre-suit

    communications and documents exchanged with third parties’ counsel relating to the medical

    malpractice and negligence cases.

  IV.        THE REQUESTS AND RESPONSES AT ISSUE.

             In compliance with Local Rule 3.04, the requests to which this Motion is addressed,

    Plaintiffs’ responses, and a statement of the reasons this Motion should be granted are set forth

    below.

             A.     Privilege Log Entries Related to Kaplan Lawsuit.

    12/11/18 Privilege Log Entry #8: Affidavit and Expert CV, 8/31/16, Statutory Affidavit
    Containing Medical Expert Opinion and CV of Expert Rendering the Opinion, from
    Neurosurgical Expert witness to Plaintiffs’ counsel. Privilege claimed: Work Product
    Doctrine; Fla. Stat. §§766.106(5), 766.205(4).

    12/11/18 Privilege Log Entry # 9: Correspondence and Pre-Suit Discovery Requests, 9/28/16,
    Statutory Notice of Intent to Initiate Litigation for Medical Malpractice Directed to Dr. Kaplan
    and Pre-Suit Discovery Requests Directed to Dr. Kaplan, from Plaintiffs’ counsel to Marion’s
    attorney. Privilege claimed: Work Product Doctrine; Fla. Stat. §§766.106(5), 766.205(4).

    12/11/18 Privilege Log Entry #10: Correspondence and Pre-Suit Discovery Requests,
    9/28/16, Statutory Notice of Intent to Initiate Litigation for Medical Malpractice Directed to
    Ocala Neurosurgical and Pre-Suit Discovery Requests Directed to Ocala Neurosurgical, from
    Plaintiffs’ counsel to Marion’s attorney. Privilege claimed: Work Product Doctrine; Fla. Stat.
    §§766.106(5), 766.205(4).

    12/11/18 Privilege Log Entry #11: Correspondence and Pre-Suit Discovery Requests,
    9/28/16, Statutory Notice of Intent to Initiate Litigation for Medical Malpractice Directed to
    Marion and Pre-Suit Discovery Requests Directed to Marion, from Plaintiffs’ counsel to


                                                     6
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 7 of 27 PageID 1108




    Marion’s attorney. Privilege claimed: Work Product Doctrine; Fla. Stat. §§766.106(5),
    766.205(4).

    12/11/18 Privilege Log Entry #12: Correspondence and Pre-Suit Discovery Requests,
    10/18/16, Discussion of Pre-suit Discovery and Pre-Suit Interrogatories and Requests for
    Production Directed to Winston Ramkelawan, discussion between Plaintiffs’ counsel and
    Marion’s attorney Privilege claimed: Work Product Doctrine; Fla. Stat. §§766.106(5),
    766.205(4).

    12/11/18 Privilege Log Entry #13: Correspondence, 10/31/16, Discussion of Pre-Suit
    Discovery, between Plaintiffs’ counsel and Dr. Kaplan and Ocala Neurosurgical’s counsel.
    Privilege claimed: Work Product Doctrine; Fla. Stat. §§766.106(5), 766.205(4).

    12/11/18 Privilege Log Entry #14: Correspondence and Responses to Pre-suit Discovery,
    11/1/16, Discussion of Pre-Suit Investigation Conducted by Dr. Kaplan, Ocala Neurosurgical
    and Marion and Responses and Objections to Pre-suit Requests for Information and
    Documents, between Plaintiffs’ counsel and Marion’s attorney. Privilege claimed: Work
    Product Doctrine; Fla. Stat. §§766.106(5), 766.205(4).

    12/11/18 Privilege Log Entry #15: Correspondence, 1/6/17, Discussion of Results of Pre-suit
    Investigation Conducted by Dr. Kaplan, Ocala Neurosurgical and Marion, between Marion’s
    attorney and Plaintiffs’ counsel. Privilege claimed: Work Product Doctrine; Fla. Stat.
    §§766.106(5), 766.205(4).

    12/11/18 Privilege Log Entry #16: Deposition Transcript, 1/13/17, Transcript of Deposition
    of Dr. Barry J. Kaplan, from court reporter to Plaintiffs’ counsel. Privilege claimed: Work
    Product Doctrine; Fla. Stat. §§766.106(5), 766.205(4).

           B.      Requests Related to Kaplan Lawsuit.

    Second RFP #3: Please produce copies of all documents and communications exchanged
    between you and Dr. Barry J. Kaplan, his attorney or any representative on his behalf relating
    to the facts, circumstances or injuries alleged in the Plaintiffs’ Second Amended Complaint.

    Plaintiffs’ 9/13/18 Initial Response: Plaintiffs have no documents or items in their possession
    that are responsive to this request.

    Plaintiffs’ 12/11/18 Amended Response: OBJECTION: Plaintiffs object to this request in
    part to the extent it requests documents and items that are privileged and not discoverable
    pursuant to the attorney work product doctrine and §§766.106(5) and 766.205(4), Florida
    Statutes. See Privilege Log. Plaintiffs further object to this request on the grounds it seeks
    documents and items that are not relevant to any claim, issue, or defense and is not narrowly
    tailored to lead to the discovery of admissible evidence. RESPONSE: To the extent this
    request does not seek production of documents and items that are privileged and not


                                                    7
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 8 of 27 PageID 1109




    discoverable, Plaintiffs state they are in possession of no documents or items that are
    responsive to this request.

    Second RFP #5 and #7: Please produce copies of all documents and communications
    exchanged between you and [Ocala Neurosurgical Center, PA; Marion Surgery Center] their
    attorney or any representative on their behalf relating to the facts, circumstances or injuries
    alleged in the Plaintiffs’ Second Amended Complaint.

    Plaintiffs’ 9/13/18 Initial Response: Plaintiffs have no documents or items in their possession
    that are responsive to this request.

    Plaintiffs’ 12/11/18 Amended Response: OBJECTION: Plaintiffs object to this request in
    part to the extent it requests documents and items that are privileged and not discoverable
    pursuant to the attorney work product doctrine and §§766.106(5) and 766.205(4), Florida
    Statutes. See Privilege Log. Plaintiffs further object to this request on the grounds it seeks
    documents and items that are not relevant to any claim, issue, or defense and is not narrowly
    tailored to lead to the discovery of admissible evidence. RESPONSE: To the extent this
    request does not seek production of documents and items that are privileged and not
    discoverable, and subject to Plaintiffs’ objections based on relevance, Plaintiffs produce
    discovery documents exchanged between the parties during formal discovery in the “Kaplan
    Lawsuit” and other non-privileged documents relating to the resolution of the “Kaplan
    Lawsuit,” which Plaintiffs believe may be responsive to this request.

           C.      Privilege Log Entries Related to Life Care Lawsuit.

    12/11/18 Privilege Log Entry #17: Correspondence and Pre-Suit Discovery Requests, 8/2/17,
    Statutory Notice of Intent to Initiate Litigation for Nursing Home Negligence Directed to Life
    Care and Pre- Suit Discovery Requests Directed to Life Care, from Plaintiffs’ counsel to Life
    Care’s counsel. Privilege claimed: Work Product Doctrine; Fla. Stat. §400.0233(5).

    12/11/18 Privilege Log Entry #18: Correspondence and Responses to Pre-Suit Discovery,
    9/22/17, Discussion of Pre-Suit Discovery and Responses to Pre-Suit Discovery Requests
    Directed to Life Care, from Life Care’s counsel to Plaintiffs’ counsel. Privilege claimed: Work
    Product Doctrine; Fla. Stat. §400.0233(5).

    12/11/18 Privilege Log Entry #19: Correspondence and Pre-Suit Discovery Requests,
    10/4/17, Discussion of Pre-Suit Discovery and Pre-Suit Requests for Information Directed to
    Winston Ramkelawan, from Life Care’s counsel to Plaintiffs’ counsel. Privilege claimed:
    Work Product Doctrine; Fla. Stat. §400.0233(5).

           D.      Requests Related to Life Care Lawsuit.




                                                    8
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 9 of 27 PageID 1110




    Third RFP #5: Copies of all documents and communications exchanged between you and
    Life Care Centers of America, Inc. and Life Care Center of Ocala, their attorneys or any
    representatives acting on their behalf including, but not limited to, those relating to the facts,
    circumstances, injuries or damages alleged in the “Life Care Lawsuit.”

    Plaintiffs’ Response: OBJECTION: Plaintiffs object to this request in part to the extent it
    requests documents and items that are privileged and not discoverable pursuant to the attorney
    work product doctrine and §400.0233(5), Florida Statutes. See Privilege Log. Plaintiffs further
    object to this request on the grounds that it seeks documents and items that are not relevant to
    any claim, issue, or defense and is not narrowly tailored to lead to the discovery of admissible
    evidence. RESPONSE: To the extent this request does not seek production of documents and
    items that are privileged and not discoverable, Plaintiffs produce discovery documents that
    were exchanged between the parties during formal discovery in the “Life Care Lawsuit.”

    Third RFP #7: A copy of all documents and communications, which reflect the pre-suit
    investigation that was completed by Plaintiffs counsel to corroborate the validity of Plaintiffs'
    claims made in the Life Care Lawsuit and as referenced in the Life Care Lawsuit Complaint.

    Plaintiffs’ Response: Plaintiffs object to this request on the ground that it requests documents
    and items that are privileged and not discoverable pursuant to the attorney work product
    doctrine and §400.0233(5), Florida Statutes. See Privilege Log. Plaintiffs further object to this
    request on the grounds it seeks documents and items that are not relevant to any claim, issue,
    or defense and is not narrowly tailored to lead to the discovery of admissible evidence.

    Third RFP #8: A copy of the ''Notice of Intent to Initiate Litigation For Violation of Nursing
    Home Resident's Rights Negligence and/or Deviation From The Standards of Care" referenced
    in the Life Care Lawsuit Complaint.

    Plaintiffs’ Response: Plaintiffs object to this request on the ground that it requests documents
    and items that are privileged and not discoverable pursuant to the attorney work product
    doctrine and §400.0233(5), Florida Statutes. See Privilege Log. Plaintiffs further object to this
    request on the grounds it seeks documents and items that are not relevant to any claim, issue,
    or defense and is not narrowly tailored to lead to the discovery of admissible evidence.

    Third RFP #9: Copies of all deposition transcripts and videotapes of all depositions taken of
    Vindra and Winston Ramkelawan, or any other person or corporate representative, since
    October of 2014 to the present time, relating to any injuries or damages Mr. Ramkelawan
    claims he has sustained as a result of his October 2014 motor vehicle accident, the May 2015
    surgeries or his care and treatment.

    Plaintiffs’ Response: OBJECTION: Plaintiffs object to this request in part to the extent it
    requests documents and items that are privileged and not discoverable pursuant to the attorney
    work product doctrine and §§766.106(5) and 766.205(4), Florida Statutes. See Privilege Log.
    Plaintiffs further object to this request on the grounds it seeks documents and items that are
    not relevant to any claim, issue, or defense and is not narrowly tailored to lead to the discovery


                                                      9
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 10 of 27 PageID 1111




    of admissible evidence. RESPONSE: To the extent this request does not seek production of
    documents and items that are privileged and not discoverable, and subject to Plaintiffs’
    objections based on relevance, Plaintiffs produce the deposition transcripts of Winston
    Ramkelawan and Vindra Ramkelawan taken during formal discovery in the “Life Care
    Lawsuit.”

    Third RFP #10: Copies of all deposition transcripts and videotapes of all depositions taken
    of any person, entity or corporate representative, whether taken pre-suit or after suit began, in
    the Life Care Lawsuit.

    Plaintiffs’ Response: OBJECTION: Plaintiffs object to this request in part to the extent it
    requests documents and items that are privileged and not discoverable pursuant to the attorney
    work product doctrine and §400.0233(5), Florida Statutes. See Privilege Log. Plaintiffs further
    object to this request on the grounds it seeks documents and items that are not relevant to any
    claim, issue, or defense and is not narrowly tailored to lead to the discovery of admissible
    evidence. RESPONSE: To the extent this request does not seek the production of documents
    and items that are privileged and not discoverable, and subject to Plaintiffs’ objections based
    on relevance, Plaintiffs produce the deposition transcripts of Winston Ramkelawan and Vindra
    Ramkelawan taken during formal discovery in the “Life Care Lawsuit.”

          E.     Requests Directed to October 2014 Car Accident, Kaplan Lawsuit and Life
    Care Lawsuit.


    First RFP #3: All documents relating to or referring to the motor vehicle accident in which
    you Plaintiff Winston Ramkelawan was involved which occurred prior to the May 2015, that
    resulted in his seeking treatment from Dr. Barry J. Kaplan

    Plaintiffs’ Response: OBJECTION: Plaintiffs object to this request in part to the extent the
    request is vague, ambiguous, overly broad, and unduly burdensome. Plaintiffs further object
    to the extent this request could be construed as seeking documents, items, and communications
    protected by the attorney-client privilege and work product doctrine. See privilege log. As
    phrased, Plaintiffs are not certain what documents Defendants are seeking through this request.
    RESPONSE: To the extent Defendants do not request objectionable or privileged materials,
    Plaintiffs reasonably interpret this request as seeking copies of the accident report and Winston
    Ramkelawan’s medical records relating to the October 7, 2014 motor vehicle accident in which
    Mr. Ramkelawan was involved. Plaintiffs produce these documents as follows: Accident
    Report: RAMK_MSC000001 through RAMK_MSC0000004, Medical Records:
    RAMK_MR000001 through RAMK_MR000187.

    Third RFP #15: Copies of any and all statements of any and all witnesses, including but not
    limited to any statements from the Plaintiffs, relating in any way to the October 2014 Motor
    Vehicle accident or the allegations in the Life Care Lawsuit or the Kaplan Lawsuit.




                                                     10
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 11 of 27 PageID 1112




    Plaintiffs’ Response: OBJECTION: Plaintiffs object to this request in part to the extent it
    requests documents and items that are privileged and not discoverable pursuant to the attorney-
    client privilege, the attorney work product doctrine, and §400.0233(5), 766.106(5) and
    766.205(4), Florida Statutes. See Privilege Log. Plaintiffs further object to this request on the
    grounds it seeks documents and items that are not relevant to any claim, issue, or defense and
    is not narrowly tailored to lead to the discovery of admissible evidence. RESPONSE: To the
    extent this request does not seek production of documents and items that are privileged and not
    discoverable, and subject to Plaintiffs’ objections based on relevance, Plaintiffs produce the
    deposition transcripts of Winston Ramkelawan and Vindra Ramkelawan and discovery
    documents exchanged between the parties during formal discovery in the “Life Care Lawsuit”
    and the “Kaplan Lawsuit.”

   V.       REASON MOTION SHOULD BE GRANTED.

            Plaintiffs’ response to all of the foregoing requests was basically the same. They

    objected “to the extent it requests documents and items that are privileged and not discoverable

    pursuant to the attorney work product doctrine and Florida Statutes §§400.0233(5), 766.106(5)

    and 766.205(4)” and they refer to their Privilege Log. Plaintiffs further objected to these

    requests on the grounds that they seek documents and items that are not relevant to any claim,

    issue, or defense and are not narrowly tailored to lead to the discovery of admissible evidence.

            Plaintiffs’ pre-suit communications with third parties’ counsel are not protected from

    discovery under Florida Statutes §§766.106(5),8 766.205(4)9 and 400.0233(5).10 Those


    8
      Florida Statute §766.106, “Notice before filing action for medical negligence; presuit
    screening period; offers for admission of liability and for arbitration; informal discovery;
    review,” states in relevant part at 5: “Discovery and admissibility.--A statement, discussion,
    written document, report, or other work product generated by the presuit screening process is
    not discoverable or admissible in any civil action for any purpose by the opposing party…”
    (emphasis added)
    9
      Florida Statute §766.205(4) “Pre-suit discovery of medical negligence claims and
    defenses” states in relevant part at 4, “No statement, discussion, written document, report, or
    other work product generated solely by the presuit investigation process is discoverable or
    admissible in any civil action for any purpose by the opposing party. ..” (emphasis added)
    10
       Florida Statute §400.0233 relates to nursing homes and related facilities: “Pre-suit notice;
    investigation; notification of violation of resident's rights or alleged negligence; claims evaluation


                                                       11
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 12 of 27 PageID 1113




    statutes only apply to the “opposing parties,” who were involved in the pre-suit process of

    either a medical malpractice or medical negligence lawsuit. Globus was not an “opposing

    party,” in either the pre-suit process nor in the filed litigations, involving Dr. Kaplan, Ocala

    Neurosurgical, Marion and Life Care. Therefore, the statutes do not apply to Globus and those

    pre-suit communications are discoverable. To the extent that a statutory privilege applies,

    Plaintiffs waived that privilege by their voluntary production of Dr. Kaplan’s pre-suit

    deposition.

            Second, the work product doctrine does not shield from discovery documents created

    by or shared with third parties. Third, the pre-suit communications and discovery are relevant

    to Globus’ affirmative defenses of comparative negligence/fault. Finally, the pre-suit

    communications and discovery may contain information that is relevant to prove bias,

    prejudice and state of mind. The foregoing bases for production are discussed at length below.


   VI.      LEGAL ARGUMENT

            A.      General Discovery Standards.

            “The overall purpose of discovery under the Federal Rules is to require the disclosure

    of all relevant information so that the ultimate resolution of disputed issues in any civil action

    may be based on a full and accurate understanding of the true facts, and therefore embody a

    fair and just result.” Hunter’s Ridge Golf Co., Inc. v. Georgia-Pac. Corp., 233 F.R.D. 678,

    680 (M.D. Fla. 2006) (citing United States v. Proctor & Gamble Co., 356 U.S. 677, 682 (1958))

    (emphasis added); see also Farnsworth v. Proctor & Gamble Co., 758 F.2d 1545, 1547 (11th

    procedure; informal discovery; review; settlement offer; mediation” and states in relevant part at
    5: “No statement, discussion, written document, report, or other work product generated by presuit
    claims evaluation procedures under this section is discoverable or admissible in any civil action for any
    purpose by the opposing party… The pre-suit opinions of the expert are not discoverable or admissible
    in any civil action for any purpose by the opposing party.” (emphasis added)


                                                         12
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 13 of 27 PageID 1114




    Cir.1985) (“The Federal Rules of Civil Procedure strongly favor full discovery whenever

    possible.”).

           The scope of discovery under Rule 26(b) is broad and includes “discovery regarding any

    matter, not privileged, which is relevant to the claims or defense of any party involved in the

    pending action.”     Hickman v. Taylor, 329 U.S. 495, 507–08 (1947); Gonzalez v.

    ETourandTravel, Inc., 2014 WL 1250034, at *2 (M.D. Fla. 2014) (applying Hickman scope of

    discovery to Rule 34 requests for documents). “Evidence is relevant if it has any tendency to

    make the existence of any fact or consequence more or less probable than it would be without

    the evidence.” United States v. Capers, 708 F.3d 1286, 1308 (11th Cir. 2013).

           Pursuant to Rule 34(b)(2)(A), Federal Rules of Civil Procedure, if the party to whom a

    document request is directed has grounds to object to the discovery request, that party must

    respond in writing within 30 days after being served and must assert any specific objections

    that the party has to the particular request at that time. “Absent compelling circumstances,

    failure to assert an objection to a request for production within the time allowed for responding

    constitutes a waiver and will preclude a party from asserting the objection in response to a

    motion to compel. Objections to requests for production should be specific, not generalized,

    and should be in compliance with the provisions of Rule 34(b), Federal Rules.” Middle District

    Discovery (2015) at 12.

           Pursuant to the Federal Rules, “[p]arties may obtain discovery regarding any non-

    privileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

    “The obvious and overall purpose of discovery under the Federal Rules is to require the

    disclosure of all relevant information, so that the ultimate resolution of disputed issues in any

    civil action may be based on a full and accurate understanding of the true facts, and therefore



                                                     13
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 14 of 27 PageID 1115




    embody a fair and just result.” Bonutti Skeletal Innovations LLC v. Linvatec Corp., 2014 U.S.

    Dist. LEXIS 5634, at *7 (M.D. Fla. Jan. 16, 2014) (internal quotation marks and citations

    omitted). “Furthermore, discovery in this district should be practiced with a spirit of

    cooperation and civility.” Hancock Bank v. Hill St. L.L.C., No. 13-cv-71-J-25, 2013 U.S. Dist.

    LEXIS 151506, at *3-4 (M.D. Fla. Oct. 22, 2013) (quoting Middle District Discovery (2001)

    at 1) (internal quotation marks omitted).

           The Federal Rules authorize a party to file a motion to compel when another party fails

    to make disclosures pursuant to Rule 26(a)(1) or in response to document requests issued

    pursuant to Rule 34. See Fed. R. Civ. P. 37(a)(3)(A); Fed. R. Civ. P. 37(a)(3)(B)(iv). “The

    party resisting discovery carries the burden to show specifically how the objected-to request is

    unreasonable or otherwise unduly burdensome.” Bonutti, supra. at *7-8 (citing Fed. R. Civ. P.

    33(b)(4); Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550 (11th Cir. 1985); Gober v. City

    of Lessburg, 197 F.R.D. 519, 521 (M.D. Fla. 2000)).

          B.    Pre-Suit Communications With Third Parties’ Counsel Relating to Prior
    Medical Malpractice and Negligence Lawsuits Are Discoverable.
           Most of Plaintiffs’ privilege log entries describe the communications and documents

    withheld as “pre-suit” communications. See Privilege Log entries 8-19.                   Those

    communications and documents are not protected by Florida Statute §§766.106(5), 766.205(4)

    or 400.0233(5). The pre-suit communications and discovery between Plaintiffs and third

    parties’ counsel in the Kaplan and Life Care Lawsuits, including Dr. Kaplan’s deposition, and

    especially statements made by Plaintiffs and/or their representatives (such as their counsel

    and/or the experts hired to corroborate Plaintiffs’ theories), are relevant to Globus’s

    comparative negligence/comparative fault affirmative defenses. Pursuant to Rule 26(b)(1) of




                                                    14
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 15 of 27 PageID 1116




    the Federal Rules of Civil Procedure, Globus is entitled to obtain those communications and

    they should be produced.

           1.      Pre-Suit Communications Relating to the Kaplan Medical Malpractice
                   Lawsuit or the Life Care Medical Negligence Lawsuit are Not Protected
                   from Discovery by Florida Statute.
           Plaintiffs’ reliance, upon Florida Statutes to protect pre-suit communications and

    documents relating to the Kaplan and Life Care Lawsuits, is misplaced. First, Florida Statutes

    §§766.106(5) and 766.205(4) address pre-suit discovery of medical malpractice claims.

    Section 400.0233(5) addresses pre-suit discovery of nursing homes and related facilities

    medical negligence claims.

           All three statutes protect the discovery and admissibility of pre-suit communications

    “in any civil action for any purpose by the opposing party.” (emphasis added). By their plain

    language, the protection is limited by the use of the term “by the opposing party,” which refers

    only to the medical negligence or medical malpractice defendant and the plaintiff.

           The pre-suit communications at issue here were prepared for use in two separate

    matters in which Globus was not an “opposing party,” either in the pre-suit process nor in the

    filed litigation. One was a separate medical malpractice case in which Dr. Kaplan, Ocala

    Neurosurgical and Marion Surgery were the opposing parties to Plaintiffs. The other was a

    separate medical negligence case in which Life Care was an opposing party to Plaintiffs.

    Therefore, to the extent that Plaintiffs or those opposing parties would attempt to obtain or use

    the pre-suit communications and discovery against each other in litigation in which they were

    named as opposing parties, those statutes would apply. Since Globus was not an “opposing

    party” in either matter, the protection afforded by all three statutes would not apply to Globus.




                                                     15
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 16 of 27 PageID 1117




            In addition, the foregoing Florida statutes simply do not apply to Globus because the

    pre-suit communications and documents were prepared for use in two different lawsuits, not

    in the pending litigation against Globus. See Adventist Health Sys./Sunbelt, Inc.v. Watkins, 675

    So. 2d 1051 (Fla. 5th DCA 1996). In Adventist Health, the Florida Fifth District Court of

    Appeals rejected an expansive reading of §766.106(5), finding that the limitations on the

    discovery and use of pre-suit materials by an “opposing party” did not bar an adversary in a

    different case from discovering and using that evidence. Id. The Court held that the legislative

    intent in promoting settlement between the parties is not served by affording protections to

    pre-suit materials in a later action. Id. at 1052. Instead, the court concluded that the legislature

    intended to limit application of the privilege in §766.106(5) to the medical malpractice parties

    alone. The same rationale applies here and the prohibition to the production, use and

    admissibility of communications and information exchanged during the pre-suit process of the

    Kaplan and Life Care Lawsuits does not apply to Globus.

            Second, Plaintiffs have the burden of proving the existence of a privilege. See United

    States v. Schaltenbrand, 930 F.2d 1554, 1562 (11th Cir. 1991) (party asserting the attorney

    client privilege has the burden of proving the existence of the privilege.) Plaintiffs have simply

    asserted that a statutory privilege applies. This is not sufficient to satisfy their burden of proof.

            Third, the legislative intent of Chapter 766 and 400 in promoting settlement between

    the parties is not served by affording protection to the pre-suit communications between

    Plaintiffs and third parties’ counsel.      The documents at issue here concern completed

    settlements, not ongoing negotiations. Therefore, the discovery of pre-suit communications

    related to lawsuits which have been dismissed will have no chilling effect on the settling parties

    and will even the playing field for Globus. See e.g. United States v. American Society of



                                                       16
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 17 of 27 PageID 1118




    Composers, No. Civ. 13-95 (MHD), 1996 WL 157523, at *3 (S.D.N.Y. April 3, 1996) (“Of

    particular pertinence to this case is the distinction between disclosure of negotiations that have

    led to a consummated settlement and the disclosure of discussions that are either ongoing or at

    least have not yet resulted in agreement.”)

           Fourth, Florida Statute §766.203(4) states specifically that medical expert opinions

    required by the Florida pre-suit statutes are subject to discovery.11 In a medical malpractice

    action, the purpose of the pre-suit notice and the requirement of an expert's affidavit to

    corroborate the claim is to demonstrate that the claim is legitimate and to prevent the filing of

    baseless claims. See DeCristo v. Columbia Hosp. Palm Beaches, Ltd., App. 4 Dist., 896 So.2d

    909 (2005). The same is true for medical negligence claims brought against nursing facilities.

    Plaintiffs Privilege Log includes Plaintiffs’ Notice of Intent to Initiate Litigation against Dr.

    Kaplan, Ocala Neurosurgical and Marion as well as a separate Notice of Intent against Life

    Care. Both included separate expert affidavits in support, which would have been shared with

    third parties’ counsel. Pursuant to Florida Statute, those expert affidavits are subject to

    discovery.

           Further, Plaintiffs’ recent position that the pre-suit documentation should be protected

    against discovery is undermined by the fact that Plaintiffs did not initially raise the Florida pre-

    suit statutes as an objection, they did not include these documents in a privilege log, and they

    in fact voluntarily produced Dr. Kaplan’s deposition transcript, which was clearly marked as



    11
      Fla. Stat. §766.203 “Presuit investigation of medical negligence claims and defenses by
    prospective parties” states at (4) Presuit medical expert opinion.--The medical expert
    opinions required by this section are subject to discovery. The opinions shall specify whether
    any previous opinion by the same medical expert has been disqualified and if so the name of
    the court and the case number in which the ruling was issued.



                                                      17
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 18 of 27 PageID 1119




    “presuit.” Plaintiffs apparently believed that Dr. Kaplan’s deposition was not only responsive

    to Globus’ discovery requests but may be helpful to use offensively against Globus in the

    instant case.

           The general principles of privilege waiver require that Plaintiffs should not be able to

    selectively use pre-suit documentation as a sword and shield. See e.g. Cox v. Adm'r U.S. Steel

    & Carnegie, 17 F.3d 1386, 1422 (11th Cir. 1994) (“The subject matter waiver doctrine

    provides that a party who injects into the case an issue that in fairness requires an examination

    of communications otherwise protected by the attorney-client privilege loses that privilege.”).

    Having voluntarily produced the allegedly protected material as relevant and responsive to

    Globus’ discovery requests, Globus is entitled to discover the remaining withheld pre-suit

    documents.

           2.       Plaintiffs Failed to Timely Raise the Statutory Objections and Waived Any
                    Privilege That May Have Applied to the Pre-suit Communications and
                    Discovery.
           Plaintiffs claim, that their voluntary production of Dr. Kaplan’s deposition was

    “inadvertent,” is unsupported by the record. In addition, Plaintiffs failed to raise the statutory

    objections in a timely manner and reasonable steps were not taken by Plaintiffs to either

    prevent disclosure or to rectify the purported error once Plaintiffs were specifically made aware

    of the disclosure by Globus’ counsel. Finally, Plaintiffs recent “explanation” that counsel

    believed that the deposition was taken during litigation is disingenuous. The deposition

    transcript on its face states that it was being taken “PRESUIT” and identifies Plaintiffs as

    “potential plaintiffs” and Dr. Kaplan, Ocala Neurosurgical and Marion as “potential

    defendants.”




                                                     18
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 19 of 27 PageID 1120




           Fed. R. Civ. P. 34(b) requires the responding party to provide a written response, and

    Rule 26(b)(5) requires a party withholding information on the basis of privilege to make the

    claim expressly and to describe the nature of the documents sufficiently to enable other parties

    to assess the applicability of the privilege. As a general rule, a responding party's failure to

    make a timely and specific objection to a discovery request waives any objection based on

    privilege. See U.S. Fid. & Guar. Co. v. Liberty Surplus Ins. Corp. 30 F. Supp. 2d 1332, 1340

    (M.D. Fla. 2007), 2007 U.S. Dist. LEXIS 75972, citing Krewson v. City of Quincy, 120 F.R.D.

    6, 7 (D. Mass.1988).

           In cases involving inadvertent disclosure of privileged communications, Florida applies

    standards that require the Court to assess the reasonableness of precautions taken to preserve

    the privilege. Liberty Surplus, supra. at 1336, citing, Abamar Housing & Dev. v. Lisa Daly

    Lady Decor, Inc., 698 So.2d 276, 278-79 (Fla. 3d DCA 1997). A waiver of a privilege is not

    limited merely to the specific document that was disclosed but instead extends to all

    communications of the same subject matter. Latele TV, C.A. v. Telemundo Commc’ns Grp.,

    No. 12-22539, 2014 U.S. Dist. LEXIS 155356, at *28 (S.D. Fla. Nov. 3, 2014) (citing QBE

    Ins. Corp. v. Jorda Enters., 286 F.R.D. 661, 666 (S.D. Fla. 2012)).

           On July 17, 2018, Plaintiffs responded to Globus’ First RFP and provided a privilege

    log two weeks later. Neither Plaintiffs’ responses nor their privilege log claimed that any

    responsive documents were protected by Florida Statutes §766.106(5), §766.205(4) or

    §400.0233(5). In fact, on 10/25/18, Plaintiffs provided a Third Supplemental production in

    response to Globus’ First RFP, which included Dr. Kaplan’s pre-suit deposition. See Third

    Supplement at Ex. G. An amended response to Globus’ First RFP was not provided and no

    statutory objections were made.



                                                    19
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 20 of 27 PageID 1121




           The Third Supplement simply included a chart of the documents being produced, which

    specifically identifies and separately lists the “Deposition of Barry Kaplan, M.D. dated January

    13, 2017,” bates stamped as RAMK_MSC000005 through RAMK_MSC000014. The

    deposition had a “miscellaneous” prefix as part of the bates stamp, which was different than

    the medical records being produced. The deposition transcript itself was not designated as

    “Confidential.”

           The cover page of the transcript states in capital letters: “IN RE: THE PRESUIT

    MATTER OF.” The caption identifies Winston and Vindra Ramkelawan as “Potential

    Plaintiffs” and Dr. Kaplan, Ocala Neurosurgical and Marion Surgery as “Potential Defendants”

    with the deposition being taken by the “Potential Plaintiffs.”

           On October 26, 2018, one day after Dr. Kaplan’s deposition was produced, Globus’

    counsel sent Plaintiffs’ counsel an email, which specifically referenced Dr. Kaplan’s

    deposition transcript and requested any other depositions related to Plaintiffs’ claims: “[S]ince

    you have forwarded the pre-suit deposition transcript of Dr. Kaplan, I would appreciate

    it if you would forward all other deposition transcripts related to Mr. Ramkelawan’s claims

    against Dr. Kaplan, his practice, the Marion Surgery Center and the Life Care Center. I

    understand that at the very least the Ramkelawan’s depositions were taken in the Life Care

    matter.” (emphasis added) See Ex. H, Globus’ email of October 26, 2018.

           It was not until Plaintiffs sent an email on December 5, 2018, more than six (6) weeks

    after Plaintiffs had produced the deposition and Globus’ email was sent, that Plaintiffs claimed,

    without explanation, that Dr. Kaplan’s deposition was inadvertently disclosed and was subject




                                                     20
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 21 of 27 PageID 1122




    to a privilege pursuant to Florida Statute §766.106(5) and §766.205(4).12 See Ex. I, Plaintiffs’

    email of December 5, 2018.

            Florida courts consider the following factors in determining whether a privilege has

    been waived: (1) the reasonableness of the precautions taken to prevent inadvertent disclosure

    in view of the extent of the document production; (2) the number of inadvertent disclosures;

    (3) the extent of the disclosure; (4) any delay and measures taken to rectify the disclosures;

    and (5) whether the overriding interests of justice would be served by relieving a party of its

    error. Nova Southeastern Univ., Inc. v. Jacobson, 25 So. 3d 82, 86 (Fla. 4th DCA 2009).

            Applying the foregoing factors, Plaintiffs waived any privilege that the Florida pre-suit

    statutes may have afforded, not only for Dr. Kaplan’s deposition but for all other presuit

    communications with third parties’ counsel.            First, Plaintiffs intentionally produced the

    deposition but now claim that they believed it was taken during litigation. Second, Plaintiffs

    have provided no explanation to date of any precautions that were taken to prevent the claimed

    “inadvertent disclosure.” Third, the disclosure involved the deposition of the implanting

    surgeon, a critical witness. Fourth, Plaintiffs failed to raise a claim of statutory privilege until

    almost five months after their initial responses. Fifth, Plaintiffs delayed six weeks before taking

    corrective measures. Finally, Dr. Kaplan’s deposition was read and analyzed by Globus’

    counsel upon receipt and shared not only with Globus’ in house counsel but with Globus’

    experts.


    12
      While Globus disagreed with Plaintiffs’ claim of privilege and inadvertence, in accordance with
    Federal Rule of Civil Procedure 26 (b)(5)(B) and Paragraph 32 of the Confidentiality Agreement
    executed by the parties in this matter, Globus sequestered all copies of Dr. Kaplan’s deposition. Globus
    requested that Plaintiffs provide the facts and legal authority in support of their position that Dr.
    Kaplan’s deposition was subject to a privilege or protection, but they refused to do so, claiming Globus’
    request was premature.



                                                         21
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 22 of 27 PageID 1123




            Globus specifically brought the disclosure of Dr. Kaplan’s deposition to Plaintiffs’

    attention the day after it was produced on October 25, 2018. Nevertheless, Plaintiffs did not

    respond but waited until December 5, 2018 before they claimed the deposition was

    inadvertently disclosed. Only then, almost five (5) months after Plaintiffs’ initial responses to

    Globus’ First RFP, did Plaintiffs amend their responses and privilege log to claim for the first

    time that they had responsive documents which were protected as privileged by the Florida

    pre-suit statutes.

            On February 20, 2019, during a meet and confer conference call, Globus’ counsel

    specifically asked Plaintiffs’ counsel why Dr. Kaplan’s deposition was produced. Plaintiffs’

    counsel, Steven Nauman, claimed that he produced the deposition because he thought it was

    taken during the Kaplan Lawsuit. He did not provide an explanation of why he believed that

    to be the case.

            As noted above, Mr. Nauman’s law firm represented Plaintiffs before and during the

    Kaplan Lawsuit and actually took Dr. Kaplan’s deposition. In addition, it is clear that Mr.

    Nauman did not even look at the deposition itself, which clearly states on its face that it was

    taken “Presuit” and identifies the parties as “potential” plaintiffs and defendants. Seeing these

    descriptions on the deposition would have placed any person on notice that the deposition was

    taken presuit and not during litigation. Therefore, Plaintiffs’ counsel did not take reasonable

    precautions to prevent inadvertent disclosure of purported privileged documents.

            Plaintiffs’ failure to object timely in writing and their undue delay in taking corrective

    measures is strong evidence that counsel did not believe that the deposition was privileged in

    the first place and also that counsel failed to take adequate precautions to protect a claimed

    privilege. To the extent a privilege applies, the overriding interests of fairness and justice



                                                     22
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 23 of 27 PageID 1124




    support a finding here of waiver. Given the conduct of Plaintiffs’ counsel, the Court should not

    relieve Plaintiffs of the waiver. See Liberty Surplus, supra. at 1341, citing Amgen Inc. v.

    Hoechst Marion Roussel, Inc., 190 F.R.D. 287, 290 (D. Mass. 2000)(“it would be unjust to

    reward such gross negligence [of counsel] by providing relief from waiver. In fact, if the Court

    does not hold that a waiver has occurred under the egregious circumstances here presented, it

    might as well adopt the ‘never waived’ rule.”). Plaintiffs’ waiver extends not only to the Kaplan

    deposition but to all pre-suit documents and communications.

           C.     Communications Created By and Shared with Third Parties Are Not
    Protected as Work Product.
           Many of the privilege log documents were created by counsel for third parties,

    including Dr. Kaplan, Ocala Neurosurgical, Marion and Life Care and shared with Plaintiffs’

    counsel. See 12/11/18 Privilege Log #12-15, 18-19. Those documents are not protected from

    discovery by the work product doctrine. The work product doctrine does not shield from

    discovery documents created by third parties. See Cherestal v. Sears Roebuck & Co., 2013 WL

    5305671 (M.D. Fla. 2013), citing Hunter’s Ridge Golf Co., Inc. v. Georgia–Pacific Corp., 233

    F.R.D. 678, 681 (M.D.Fla.2006)(“Ordinarily, the work product doctrine does not shield from

    discovery documents created by third parties.”)

           Other documents were created by Plaintiffs’ counsel but were shared with third parties’

    counsel. See 12/11/18 Privilege Log #8-11. To the extent Plaintiffs’ documents were arguably

    protected as work product, Plaintiffs waived that protection by sharing it with third parties’

    counsel. See SEC v. Herrera, 324 F.R.D. 258, 262-63 (S.D. Fla. 2017).
           D.     Presuit Communications and Discovery are Relevant to Globus’
    Comparative Negligence/Fault Affirmative Defenses and May Contain Information
    Relevant to Bias, Prejudice and State of Mind




                                                      23
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 24 of 27 PageID 1125




           Pursuant to Rule 26(b)(1) of the Federal Rules of Civil Procedure, Globus is entitled to

    obtain discovery regarding any non-privileged matter that is relevant to Plaintiffs’ claims as

    well as Globus’ defenses. The guiding principle is that the Federal Rules of Civil Procedure

    strongly favor full discovery whenever possible. Rule 26(b)(1) expressly provides that

    evidence need not be admissible to be discoverable.

           Globus’ affirmative defenses include comparative negligence and those defenses

    relating to injuries and damages that may have resulted from Plaintiffs’ care and treatment

    before, during or after the May 2015 surgeries or that pre-existed those surgeries and resulted

    from either the October 2014 Motor Vehicle accident, treatment received after that accident or

    some other condition or event.

           Plaintiffs’ communications and discovery with third parties’ counsel, and in particular

    the Plaintiffs’ Notice of Intent to Initiate Litigation which included corroborating expert reports

    as well as the results of the third parties’ discovery, are relevant to the claims and defenses in

    our case and may show bias or prejudice on the part of the medical providers who previously

    settled with Plaintiffs. Plaintiffs alleged in the Kaplan Complaint that Dr. Kaplan, his practice

    and the surgery center were negligent for failing to ascertain the stability of Plaintiff’s cervical

    spine prior to the placement of the Secure-C. Plaintiffs reasonably believed, and had an expert

    corroborate via an expert opinion, that Plaintiff’s injuries were caused by the instability of his

    cervical spine, and not by a manufacturing defect. Now, however, after accepting a significant

    settlement from the healthcare providers, Plaintiffs is taking an inconsistent position to support

    its manufacture defect claim and to counter Globus’ affirmative defenses, by arguing that his

    spine was stable, but the device was defective. Since the Secure-C is a PMA approved device,

    Plaintiffs cannot pursue a claim that the device should have been designed differently to



                                                      24
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 25 of 27 PageID 1126




    compensate for an unstable spine. Instead, Plaintiffs “manufacturing” defect claim is their only

    chance to obtain a recovery against Globus but it is simply an end run to avoid the MDA

    preemption.

            Moreover, any proof that tends to expose a motivation to slant testimony one way or

    another satisfies the relevancy requirement is not only discoverable but may be admissible for

    purposes of impeachment concerning prior inconsistent statements, bias and prejudice. See

    e.g., Jeld-Wen, 2007 WL 1526649, at *2-3; see also U.S. ex rel. RMP Capital Corp. v. Turner

    Const. Co., 2012 WL 6552063, *3 (M.D. Fla. Dec. 14, 2012) (settlement agreement

    discoverable to investigate possible bias or prejudice). Globus is entitled to learn what recitals

    of facts, concessions or admissions are contained in Plaintiffs’ presuit communications with

    third parties to compare them with the deposition or trial testimony of key witnesses in this

    case.

            Moreover, production of the presuit communications and discovery would not have a

    chilling effect on settlement negotiations since the settlement agreements with Dr. Kaplan,

    Ocala Neurosurgical, Marion Surgery and Life Care were executed some time ago and

    therefore their production would not be contrary to the public policy of encouraging settlement.

            Pre-suit communications and discovery between Plaintiffs and third parties’ counsel in

    the Kaplan and Life Care Lawsuits are not only relevant to Globus’ comparative

    negligence/comparative fault affirmative defenses but may contain information which will

    prove bias, prejudice and state of mind of Plaintiffs and third parties. Pursuant to Rule 26(b)(1)

    of the Federal Rules of Civil Procedure, Globus is entitled to obtain those presuit

    communications and discovery and they should be produced.




                                                     25
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 26 of 27 PageID 1127




                            LOCAL RULE 3.01(g) CERTIFICATE

    Pursuant to Rule 3.01(g) of the Local Rules of this Court, Globus’ counsel conferred with
    Plaintiffs’ counsel with respect to this motion, and Plaintiffs’ counsel opposes the relief
    requested in the motion.


                                                   COZEN O’CONNOR

                                                       /s/ Denise B. Bense
                                                   James A. Gale / Fla. Bar. No. 371726
                                                   Email: jgale@cozen.com
                                                   David M. Stahl / Fla. Bar. No. 84713
                                                   Email: dstahl@cozen.com
                                                   COZEN O’CONNOR
                                                   200 South Biscayne Blvd. Suite 3000
                                                   Miami, FL 33131
                                                   Tel: (305) 358-5001 Fax: (305) 358-3309

                                                   Denise Brinker Bense
                                                   (admitted pro hac vice)
                                                   Email: dbense@cozen.com
                                                   COZEN O’CONNOR
                                                   200 Four Falls Corporate Center, Suite 400
                                                   West Conshohocken, PA 19428
                                                   Tel: 610-832-8351 Fax: (877) 836-0584
                                               Attorneys for Defendants, Globus Medical,
                                               Inc. and Globus Medical North America, Inc.




                                                  26
Case 5:18-cv-00100-JSM-PRL Document 76 Filed 03/04/19 Page 27 of 27 PageID 1128




                                  CERTIFICATE OF SERVICE

           I, Denise Bense, Esquire, do hereby certify that the foregoing Motion to Compel has

    been filed electronically, served upon all counsel of record, and is available for viewing and

    downloading via the CM/ECF system of the United States District Court for the Middle District

    of Florida.


                                                 By:    /s/ Denise B. Bense
                                                        James A. Gale / Fla. Bar. No. 371726
                                                        Email: jgale@cozen.com
                                                        David M. Stahl / Fla Bar. No. 84713
                                                        Email: dstahl@cozen.com
                                                        COZEN O’CONNOR
                                                        200 South Biscayne Blvd. Suite 3000
                                                        Miami, FL 33131
                                                        Telephone: (305) 358-5001 Fax: (305)
                                                        358-3309
                                                        Attorney for Defendants, Globus
                                                        Medical, Inc. and Globus Medical
                                                        North America, Inc.
    Dated: March 4, 2019




                                                   27
